       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BELCALIS MARLENIS ALMANZAR,                  *
                                             *
                         Plaintiff,          *
                                             *            Civil Action No.
      v.                                     *            1:19-cv-01301-WMR
                                             *
LATASHA TRANSRINA KEBE et al.,               *
                                             *
                         Defendants.         *

    DEFENDANT KEBE’S RESPONSE WITH CITATIONS TO LEGAL
      AUTHORITY TO PLAINTIFF’S MOTION TO DISMISS THE
              COUNTERCLAIMS OF DEFENDANT
                LATASHA TRANSRINA KEBE

      COMES NOW Latasha Kebe (hereinafter referred to as “Ms. Kebe”), by and

through undersigned Counsel, and hereby files her Response to Plaintiff’s Motion to

Dismiss the Counterclaims of Defendant Latasha Transrina Kebe. Ms. Kebe

provides the following responses, with citations to authority, to Plaintiff’s

Memorandum of Law in Support of Plaintiff’s Motion to Dismiss Defendant Latasha

Kebe’s Counterclaims (hereinafter referred to as “Plaintiff’s Memorandum”):

                        PRELIMINARY STATEMENT

      The majority of the information recited in the Preliminary Statement of

Plaintiff’s Memorandum is false and, therefore, not relevant to the issues raised in

the case at bar. The statement regarding Ms. Kebe’s reasons for filing counterclaims
       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 2 of 13




is conjecture and was included for the sole purpose of further attacking Ms. Kebe’s

good character and detracting from the legitimacy of her claims. Plaintiff is aware

that the information included in the Preliminary Statement regarding Ms. Kebe is

false and Plaintiff fails to cite to any legitimate source to substantiate those

allegations.

                                LEGAL STANDARD

      Under Fed. R. Civ. P. 8(a)(2), a pleading must contain a short and plain

statement of the claim showing that the pleader is entitled to relief. Ashcroft v. Iqbal,

556 U.S. 662, 677-78 (2009). To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      Rule 8 marks a notable and generous departure from the hypertechnical, code-

pleading regime of a prior era, but it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions. Ashcroft at 678-79. When there

are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Id. at 679. “[A]

well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of those facts is improbable, and that a recovery is very remote and unlikely.”

Twombly at 556.


                                           2
        Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 3 of 13




                                     ARGUMENT

        There is no dispute that the case at bar is a diversity action and is, therefore,

governed by Georgia state law. See generally Erie R.R. Co. v. Tompkins, 304 U.S.

64 (1938). Despite that indisputable fact, Plaintiff’s Memorandum relies, almost

exclusively, on federal law as legal authority that Ms. Kebe’s counterclaims should

be dismissed for failing to state viable claims. Plaintiff’s failure to cite to proper

legal authority in her Memorandum should result in the denial of Plaintiff’s Motion

to Dismiss Ms. Kebe’s Counterclaims. Nevertheless, Ms. Kebe hereby responds to

all the arguments for dismissal raised in Plaintiff’s Memorandum.

   I.      MS. KEBE HAS STATED A CLAIM FOR SLANDER PER SE UPON
           WHICH RELIEF CAN BE GRANTED IN ACCORDANCE WITH
           GEORGIA LAW AND, THEREFORE, PLAINTIFF’S MOTION TO
           DISMISS MUST BE DENIED.

        In Georgia, words that are recognized as injurious on their face, without the

aid of extrinsic proof, are categorized as slander per se. See Cottrell v. Smith, 299

Ga. 517, 523 (2016). “Making charges against another in reference to his trade,

office, or position, calculated to injure him therein” is defined as slander per se under

Georgia Law. See O.C.G.A. § 51-5-4(a)(3). Where the words are defamatory per se,

damage is inferred and does not need to be proven. See O.C.G.A. § 51-5-4(b). As

for defamation regarding a trade, profession, or office, the aspersion must be one




                                            3
       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 4 of 13




that is especially injurious to the claimant’s reputation because of the particular

demands or qualifications of his vocation. See Cottrell at 524.

      In the very beginning of Ms. Kebe’s Amended Counterclaims, she describes,

with specificity, that she is an entertainment and celebrity news blogger, who spent

the last several years building up her brand on various social media platforms. Ms.

Kebe specified the number of subscribers she had on each of her platforms because

that is how her brand, and ultimately Ms. Kebe, generates revenue. (See Amended

Counterclaims ¶¶ 193-200). Ms. Kebe’s brand has grown to be successful because

of her veracity as a blogger and her ability to publish breaking entertainment news,

ahead of all of her competitors.

      Plaintiff is an international celebrity with tens of millions of followers on her

various social media platforms. Though they have never been personal friends,

Plaintiff and Ms. Kebe have been aware of each other for a couple of years and have

had prior interactions on social media. (See Amended Counterclaims ¶¶ 193-201,

203-208). That is the reason Plaintiff sent Ms. Kebe a private message, after Ms.

Kebe published the interview with Starmarie Jones, and tried to convince Ms. Kebe

that Ms. Jones lied during that interview. (See Amended Counterclaims ¶ 207-208).

      Because of the nature of Ms. Kebe’s business, she notified Plaintiff that she

was not interested in continuing a private conversation and offered Plaintiff the


                                          4
       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 5 of 13




opportunity to conduct a public interview, just like Starmarie Jones. Plaintiff

continued to proclaim that Starmarie Jones was lying but declined Ms. Kebe’s offer

to be interviewed publicly. (See Amended Counterclaims ¶¶ 193-200).

      Plaintiff, apparently, became enraged that Ms. Kebe declined to acquiesce to

her demands, and decided to seek revenge. Plaintiff began publishing videos on her

social media accounts, especially Instagram, telling tens of millions of her followers

that she was going to make an example out of Ms. Kebe; specifically, by threatening

to bankrupt Ms. Kebe. (See Amended Counterclaims ¶¶ 210-214). After that

proclamation, Plaintiff began to publish more and more videos and telling millions

of her followers that Ms. Kebe makes up fake stories all the time; that she does not

have legitimate sources for the celebrity news stories she reports; that Ms. Kebe,

knowing the content was false, only posted the Jones video because she wanted to

use Plaintiff’s name to attract more followers; and many other similar statements

specifically attacking Ms. Kebe’s veracity and professionalism as an entertainment

and celebrity news blogger. (See Amended Counterclaims ¶¶ 210-214).

      To constitute slander per se, “the words must either be spoken of the plaintiff

in connection with his calling or they must be of such a nature such as to charge him

with some defect of character or lack of knowledge, skill, or capacity as necessarily

to affect his competency successfully to carry on his business, trade, or profession.”


                                          5
       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 6 of 13




Cottrell at 524. That is exactly what Plaintiff did when she continued to publish

videos, telling millions of people that Ms. Kebe was a liar and her blog should not

be trusted as a source for legitimate entertainment and celebrity news. (See Amended

Counterclaims ¶ 211-212).

      The suggestion that Plaintiff was merely expressing her personal opinion

about Ms. Kebe fails because each of Plaintiff’s statements about Ms. Kebe were

statements of fact that can be proved false. See Cottrell at 523 (explaining that “a

defamation action will lie only for a statement of fact.”).

      Despite the fact that damage is inferred in an action for slander per se, Ms.

Kebe still detailed the harm she suffered as a direct result of Plaintiff’s defamatory

statements, which included Ms. Kebe’s Instagram account being deleted several

times; Ms. Kebe losing thousands of subscribers and followers on her social media

platforms; Ms. Kebe losing several third-party advertisers and revenue from her

YouTube Channel. Not to mention the irreparable damage Plaintiff caused to Ms.

Kebe’s professional reputation, credibility, and brand. (See Amended Counterclaims

¶ 220, 223-227).




                                           6
         Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 7 of 13




   II.      MS. KEBE HAS STATED A CLAIM FOR ASSAULT UPON
            WHICH RELIEF CAN BE GRANTED IN ACCORDANCE WITH
            GEORGIA LAW AND, THEREFORE, PLAINTIFF’S MOTION TO
            DISMISS MUST BE DENIED.

         Georgia law provides that an “[i]llegal attempt to commit a physical injury

upon a person is a tort for which damages may be recovered.” See O.C.G.A. § 51-1-

14. “[A]n actual touching is not a necessary element of the tort of assault.” Wallace

v. Stringer, 250 Ga. App. 850, 853 (2001). To constitute an assault, there is no

requirement to show an actual injury; it is only necessary to show “an intention to

commit an injury, coupled with an apparent ability to do so.” See id.; see also

Edwards v. Sabat, 263 Ga. App. 852, 853 (2003).

         In the fact section of Ms. Kebe’s Amended Counterclaims, she clearly states

that Plaintiff is a self-proclaimed member of the Bloods, a violent street-gang; that

Plaintiff was initiated into the gang when she was sixteen years old, by her friend,

named Skeemo. Ms. Kebe knew that Plaintiff had millions of followers on social

media and that Plaintiff began to publish threats, directed at Ms. Kebe on her social

media in December of 2018. Plaintiff went even further when she declared that she

was going to make an example out of Ms. Kebe and published a private conversation

between Plaintiff and Skeemo, where they discussed gathering information on Ms.

Kebe. At that point, Ms. Kebe began to receive messages from numerous people,




                                          7
          Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 8 of 13




alerting Ms. Kebe to violent messages and threats Skeemo was publishing on his

social media, directed at Ms. Kebe. (See Amended Counterclaims ¶¶ 202, 212-217).

      An assault occurs when all the apparent circumstances lead a person to

reasonably apprehend a violent injury from the unlawful act of another. See Everett

v. Goodloe, 268 Ga. App. 536 (2004); see also Capitol T.V. Service, Inc. v. Derrick,

163 Ga. App. 65, 65 (1982) (“It is the apprehension that gives rise to the cause of

action of assault.”). Ms. Kebe was clearly apprehensive of receiving a violent injury

from Plaintiff and her gang-affiliated friends, which is why she contacted the FBI to

report the ongoing situation. She was advised, by the FBI, that it would be in her

best interest to find a new place to live, which is what she did. Ms. Kebe was living

in fear for her safety and well-being, all while in the first trimester of her pregnancy.

(See Amended Counterclaims ¶¶ 218-219, 221-222, 228-231).

      The Plaintiff’s reliance on the elements of assault, as stated in O.C.G.A. § 16-

5-20, is completely erroneous because that statute defines the crime of simple

assault, which has nothing to do with Ms. Kebe’s assault claim in the foregoing civil

action.




                                           8
          Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 9 of 13




   III.     MS. KEBE HAS STATED A CLAIM FOR INTENTIONAL
            INFLICTION OF EMOTIONAL DISTRESS UPON WHICH
            RELIEF CAN BE GRANTED IN ACCORDANCE WITH GEORGIA
            LAW AND, THEREFORE, PLAINTIFF’S MOTION TO DISMISS
            MUST BE DENIED.

      In Georgia, in order to recover for intentional infliction of emotional distress,

the following four elements must be present: (1) the conduct must be intentional or

reckless; (2) the conduct must be extreme and outrageous; (3) there must be a causal

connection between the wrongful conduct and the emotional distress; and (4) the

emotional distress must be severe. See Turnage v. Kasper, 307 Ga. App. 172 (2010);

Kuritzky v. Emory University, 294 Ga. App. 370 (2008). “This conduct must be of

such serious import as to naturally give rise to such intense feelings of humiliation,

embarrassment, fright or extreme outrage as to cause severe emotional distress.”

Turnage at 182.

      Plaintiff’s conduct, which Ms. Kebe described with specificity (see Amended

Counterclaims ¶¶ 202, 212, 213-219, 221-222, 232-236) exhibits all four elements

of intentional infliction of emotional distress. Plaintiff, who is an international

celebrity and a self-proclaimed gang member, decided to focus all of her energy on

intimidating Ms. Kebe, so Plaintiff’s conduct was definitely intentional. Plaintiff

used her social media platforms to incite millions of her fans, as well as some fellow

gang members, to harass, intimidate, and threaten Ms. Kebe. Certainly, that is


                                          9
         Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 10 of 13




conduct that, as a society, we find extreme, outrageous, and intolerable. Plaintiff

knew that Ms. Kebe was pregnant while she was engaging in this outrageous

conduct; she even commented on Ms. Kebe’s age and pregnancy on some of her

social media platforms. (See id.).

      As a direct result of Plaintiff’s conduct, Ms. Kebe experienced severe

emotional distress and anxiety for her safety, as well as the safety of her family; Ms.

Kebe was placed on mandatory bed rest by her physician; Ms. Kebe experienced

anxiety, panic, stress, high blood pressure, insomnia, humiliation, and depression.

(See Amended Counterclaims ¶ 221-222).

   IV.     MS. KEBE IS ENTITLED TO SPECIFICALLY PRAY FOR AN
           AWARD OF PUNITIVE DAMAGES PURSUANT TO O.C.G.A. § 51-
           12-5.1.

      Plaintiff’s claim that Ms. Kebe is not entitled to punitive damages because she

has failed to meet her burden of proof by clear and convincing evidence is premature.

Ms. Kebe has met all the preliminary requirements of O.C.G.A. § 51-12-5.1, in order

to later seek an award for punitive damages. At the appropriate time and proceeding,

Ms. Kebe will be prepared to prove by clear and convincing evidence that she is

entitled to an award of punitive damages. Because Plaintiff’s motion to dismiss Ms.

Kebe’s claim for punitive damages is not ripe, it must be dismissed.




                                          10
        Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 11 of 13




   V.      MS. KEBE IS ENTITLED TO SPECIFICALLY PLEAD AND PRAY
           FOR AN AWARD OF EXPENSES OF LITIGATION, INCLUDING
           ATTORNEYS’ FEES, PURSUANT TO O.C.G.A. § 13-6-11.

        Plaintiff’s claim that Ms. Kebe is not entitled to attorneys’ fees because

Plaintiff did not act in bad faith is premature. Ms. Kebe has met all the preliminary

requirements of O.C.G.A. § 13-6-11, in order to later seek an award for expenses of

litigation, including attorneys’ fees. At the appropriate time and proceeding, Ms.

Kebe will be prepared to prove that she is entitled to an award of expenses of

litigation, including attorneys’ fees. Because Plaintiff’s motion to dismiss Ms.

Kebe’s claim for litigation expenses and attorneys’ fees is not ripe, it must be

dismissed.

                                     CONCLUSION

        Assuming all the allegations in the Amended Counterclaims are true, Ms.

Kebe has satisfied the plausibility standard and shown this Court that her claims are

entitled to proceed. In fact, Plaintiff’s objections to Ms. Kebe’s counterclaims and

arguments in Plaintiff’s Memorandum deal primarily with the underlying

substantive merits of the case and, therefore, cannot be decided by this Court on a

motion to dismiss.

        WHEREFORE, Ms. Kebe respectfully requests that this Honorable Court enter

an Order denying Plaintiff’s Motion to Dismiss the Counterclaims of Latasha


                                         11
      Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 12 of 13




Transrina Kebe and granting Ms. Kebe such other and further relief as the Court deems

just and proper.

                        CERTIFICATION AS TO FONT

      In accordance with Local Rule 7.1(D), the undersigned certifies that the

foregoing document was prepared with Times New Roman 14 point, a font and point

selection approved by the Court in Local Rule 5.1(C).

                   Respectfully submitted this 26th day of August, 2019.



                                              /s/Olga Izmaylova
                                              olga@silawatl.com
                                              Georgia State Bar No. 666858



                                              /s/Sadeer Sabbak
                                              ssabbak@silawatl.com
                                              Georgia State Bar No. 918493

SABBAK & IZMAYLOVA, P.C.                      Attorneys for Latasha Kebe
1875 Old Alabama Road
Suite 760
Roswell, Georgia 30076
p. (404) 793-7773
f. (678) 878-4911




                                         12
       Case 1:19-cv-01301-WMR Document 18 Filed 08/26/19 Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically filed the foregoing

DEFENDANT KEBE’S RESPONSE WITH CITATIONS TO AUTHORITY TO

PLAINTIFF’S       MOTION        TO   DISMISS     THE     COUNTERCLAIMS           OF

DEFENDANT LATASHA TRANSRINA KEBE with the Clerk of the Court using

the CM/ECF system, which will automatically send email notification of such filing

to all of the attorneys of record.



                                              /s/Olga Izmaylova
                                              olga@silawatl.com
                                              Georgia State Bar No. 666858

SABBAK & IZMAYLOVA, P.C.
1875 Old Alabama Road
Suite 760
Roswell, Georgia 30076
p. (404) 793-7773
f. (678) 878-4911




                                         13
